Case 1:21-cr-00007-JDB Document 10-1 Filed 02/26/21 Page 1 of 3




                                                    U.S. Department of Justice

                                                    Michael R. Sherwin
                                                    Acting United States Attorney

                                                    District of Columbia



                                                    February 25, 2021

Tony Miles, Esq.

       Re: United States v. Michael McKay
       Criminal Case No. 21-CR-7 (JEB)

Dear Mr. Feitel:

        This letter memorializes the Government’s production of discovery
to you to date. On February 25, 2021, the following items were produced to
you via USAfx:

           •   PD 256 (1 pages)
           •   PD 313 (2 page)
           •   EAgent Report (2 pages)
           •   UN 53 Request for Certificate No Registriation or License to Carry (1
               page)
           •   Arrest Photo (2)
           •   Arrest Packet (28 pages)
           •   Gerstein (2 pages)
           •   Signed Complaint (2 pages)
           •   Signed Arrest Warrant (1 page)
           •   Signed Statement of Facts (1 page)
           •   PD 47 (1 page)
           •   Case Notes Interview of D1 (2 pages)
           •   Case Information Case Number 03-K-07-000515 (4 pages)
           •   Case Information Case Number 03-K-12-005840 (6 pages)
           •   Latent Fingerprint Unit Report of Examination (2 pages)
           •   Evidence Collection Log Swabs and Batteries (1 page)
           •   Report of Crime Scene Examination Crime Scene Sciences Unit (6
               pages)
           •   Evidence Collection Log Firearm, Magazine, Ammunition (1 page)
      Case 1:21-cr-00007-JDB Document 10-1 Filed 02/26/21 Page 2 of 3




    Body Worn Camera evidence has been turned over with the understanding that
    counsel has agreed to abide by the terms of the protective order until which time
    the issue of the protective order is resolved by the parties or the Court. With
    respect to Body Worn Camera evidence, you will receive a link in your email from
    Evidence.com which allows you to download all Body Worn Camera footage
    associated with this case. The link will expire within 45 days of the day it is sent.
    If you have any trouble accessing this videos please let me know immediately.


             •   Body Worn Camera Videos (21)
             •   Defendant’s Custodial Interview


Discovery still outstanding:
        • All MPD Radio Channel Communications


                                           Sincerely,

                                           Michael Sherwin
                                           Acting United States Attorney

                                           By:     _/s/Nicole McClain
                                                   Nicole McClain
                                                   Assistant United States Attorney
Case 1:21-cr-00007-JDB Document 10-1 Filed 02/26/21 Page 3 of 3
